Citation Nr: 9906440	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  92-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right wrist scar.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS) and postoperative residuals, claimed as 
secondary to the service-connected right wrist scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  During the development of the appeal, the veteran 
claimed that he had a right wrist disorder secondary to the 
right wrist injury he incurred in service.  That claim was 
denied in a December 1995 rating decision.  

The case returns to the Board following remands to the RO in 
October 1994, February 1995, April 1996, and July 1996.  The 
Board notes that the RO has complied with all development as 
instructed and that the case is ready for review.       


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Medical evidence is negative for scarring in the area of 
the right wrist where the veteran reported sustaining a 
puncture wound from a pencil.  There is no medical evidence 
of limitation of function of the wrist resulting from the 
scar.   

3.  The veteran's right CTS with postoperative residuals were 
not caused or aggravated by the service-connected right wrist 
scar.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805.  (1998).  

2.  The veteran's CTS and postoperative residuals are not 
proximately due to or the result of the service-connected 
right wrist scar, nor does the service-connected right wrist 
scar aggravate the CTS and postoperative residuals.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records were negative for any 
report or treatment of a right wrist injury.  According to 
the veteran's military separation examination report, the 
veteran reported having a piece of lead in the right wrist in 
June 1944.  There was no treatment at that time.  The report 
indicated that physical examination revealed only the 
presence of a scar on the ulnar surface of the right wrist 
measuring one-quarter of a centimeter by one-eighth of a 
centimeter.    

The RO initially established service connection for a right 
wrist scar in March 1946.  It assigned a noncompensable (0 
percent) disability rating.  

In a September 1985 statement, Michael W. Kessler, M.D., 
indicated that the veteran reported a history of an old 
injury involving the right wrist in which a piece of pencil 
lead became imbedded in the area of the distal radial ulnar 
joint.  Since that time, he had complaints of pain in the 
area of the joint.  The veteran was positive that the pencil 
lead was still in the joint.  Plain X-rays did not show the 
pencil lead.  Dr. Kessler stated that if in fact the lead 
were still in the joint, it would certainly be understandable 
that he would experience discomfort in the area.  He 
recommended that a xeroradiograph, which might show pencil 
lead, be performed.   

VA medical records showed that the veteran presented in 
October 1985 with complaints of constant right wrist pain 
since July 1985.  He had experienced intermittent problems 
since 1944.  Specifically, he described pain at volar ulnar 
aspect of the wrist with increased activity, reportedly at 
the site of a pencil lead injury.  Examination revealed no 
scar.  The wrist was stable with full range of motion and no 
focal tenderness.  X-rays were negative.  The assessment was 
arthralgia possibly related to pencil lead injury (emphasis 
in original).  The veteran continued to have wrist problems.  
Notes dated in January 1986 indicated that xeroradiography 
was negative.  The veteran returned in March 1986 with the 
same history.  Xeroradiography and plain X-rays were 
negative.  The assessment was probable foreign body (pencil 
lead) in the right wrist.  He was referred to another medical 
center for pencil lead removal.  

The veteran again sought VA treatment in May 1988 for right 
wrist problems.  Physical examination in July 1988 revealed 
tenderness to palpation proximal to the right volar surface 
of the wrist with associated numbness of the fourth and fifth 
fingers.  Although initial X-rays showed a slight shadow in 
the area of tenderness, repeat X-rays showed no foreign body.  
An electromyograph (EMG) was performed.   The impression was 
superficial branch ulnar nerve entrapment possibly secondary 
to scar tissue from previous injury.  In October 1988, the 
veteran was hospitalized and underwent carpal tunnel release 
and exploration of the right wrist.  Physical examination at 
admission revealed some decreased strength in the right hand, 
pain to palpation of the ulnar aspect on the volar aspect of 
the right wrist, and pain with ulnar deviation and flexion.  
No foreign body was palpated.  There was also some decreased 
sensation in the fourth and fifth fingers with ulnar 
distribution and some tingling in the wrist with positive 
Tinel's sign at the elbow.  The diagnosis at discharge was 
compression of the ulnar nerve of the right wrist.  

In July 1989, the veteran underwent at a VA facility anterior 
transposition of the right ulnar nerve.  He had a significant 
history of progressively worsening right elbow pain.  The 
diagnosis at discharge was right cubital tunnel syndrome.

Subsequent VA medical records revealed that the veteran 
continued to have right wrist pain and reduced grip strength.  
Nerve conduction velocity studies performed in July 1991 
showed mild right CTS.  Steroid injections administered in 
December 1991 and January 1992 provided some relief.  

The RO received an X-ray report from Westerville Radiology 
Associates.  The January 1992 films showed a normal wrist.  

The veteran testified at a personal hearing in March 1992.  
While in a truck accident in service, a pencil stuck in his 
wrist and broke off.  The puncture was approximately one-half 
inch deep.  Immediately after the accident, the wound was 
treated with disinfectant and a bandage.  The wrist continued 
to bother the veteran during service, with symptoms including 
aching and loss of grip, particularly in bad weather.  He 
received painkillers on several occasions.  In 1988, the 
veteran had surgery on the wrist.  The doctors found damaged 
tissue, but no lead.  The wrist disorder was not better since 
the operation.  He had numbness in the hand and pain in the 
wrist.  He often wore a brace and had several cortisone 
injections.  The veteran had also had surgery on his elbow 
and his neck.    

In June 1995, the veteran was afforded a VA examination.  
Examination of the wrist revealed some reduction of 
dorsiflexion and palmar flexion.  There was a well-healed 
carpal tunnel release incision on the volar surface.  X-rays 
were negative.  The diagnosis was right wrist puncture wound, 
status post carpal tunnel release.  In a September 1995 
addendum to the examination report, the examiner indicated 
that the veteran was right handed.  He stated that, based on 
the veteran's history, it was his opinion that his residual 
right wrist symptoms were a direct result of the puncture 
wound that occurred in the military.  He emphasized that the 
etiological opinion was based entirely on the history 
provided by the veteran.  The examiner reviewed the veteran's 
file and found no direct documentation of a wrist injury.  He 
related that the examination did not reveal a scar from the 
previous puncture wound.  He concluded that the veteran's CTS 
may or may not have been a direct result of the truck 
accident in service, but that the history did not allow him 
to reach a causal relationship.   

In April 1997, the veteran was afforded a VA orthopedic 
examination.  He reported that he sustained a puncture wound 
to the right wrist from a pencil in service.  The pencil 
penetrated the joint line region on the ulnar aspect of the 
wrist.  He continued to complain of pain in the wrist, as 
well as numbness in the fingers.  He occasionally dropped 
things.  Physical examination revealed a well-healed scar 
extending from the palm to the distal forearm.  There was no 
evidence of scarring around the area of the puncture.  The 
examination was otherwise negative for abnormality.  X-rays 
were negative for degenerative joint disease.  The diagnosis 
was puncture wound in 1943 from a pencil without any apparent 
impairments and status post CTS, right wrist.  The examiner 
indicated that he found no relationship between the CTS and 
the puncture wound to the wrist.  The puncture wound occurred 
at a remote time frame from the CTS.  Also, the puncture 
wound was in the wrong location: it was on the ulnar aspect 
of the wrist, not even near the median nerve or carpal 
tunnel.  He also stated that the right wrist scar in no way 
aggravated the right CTS for the same reasons of remote time 
frame and anatomical location.  

The veteran also underwent a neurological examination.  He 
reported the same injury history and subjective complaints.  
Physical examination revealed diminished pin and light touch 
sensation in the third through fifth fingers.  Strength and 
dexterity were normal.  An EMG of the right hand and arm was 
normal.  Nerve conduction studies were normal.  The 
impression was normal examination of the peripheral nerves.  
It was the examiner's opinion that the service injury 
reported by the veteran was independent and had not 
relationship to the CTS.  He specifically stated that the 
wrist injury and the CTS were separated by 42 years and that 
there was no evidence of peripheral neuropathy or other 
electromyographic demonstrable abnormality.  Finally, the 
examiner indicated that he reviewed the veteran's claims 
folder and observed that no one had yet stated that the CTS 
was related to the service-connected puncture wound.  

In March 1998, the veteran again underwent VA examinations 
following the receipt of additional medical evidence, which 
the examiners were asked to review.  History and subjective 
complaints during the orthopedic examination were unchanged.  
He was employed primarily as a laborer after service.  
Physical examination was unchanged.  The diagnosis was wrist 
pain syndrome.  The examiner indicated that, after reviewing 
all the evidence of record, it was his continued opinion that 
there was no relationship between the right wrist scar and 
the CTS.  In fact, it was his opinion, based on previous 
electrodiagnostic studies, that the veteran never had CTS.  
He added his further opinion that the ulnar nerve entrapment 
of 1988 was not secondary to scar tissue from the previous 
wound, noting that there was no evidence of pencil lead found 
in the operative notes.  The examiner stated that, if there 
were a relationship between the disorders, the ulnar nerve 
entrapment would have been much more severe and would have 
occurred within a reasonable time frame, not 45 years later.  

During the neurological examination, the history and 
complaints were essentially unchanged.  Examination was 
significant for minimal diminished grip strength on the right 
and tenderness to the right ulnar hand, especially on 
handshake.  Electrodiagnostic studies were normal.  The 
examiner opined that there was no relationship between the 
right wrist scar and the CTS based on the fact that the scar 
was at an ulnar position and that the CTS was found 43 years 
after the initial injury.   

Analysis

Increased Rating for Right Wrist Scar

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The right wrist scar is currently evaluated as 
noncompensable.  A 10 percent rating is available under 
Diagnostic Code (Code) 7803 if a scar is superficial and 
poorly nourished, with repeated ulcerations.  A 10 percent 
rating is also available under Code 7804 if the scar is 
superficial and tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met).  
Finally, other scars are rated under Code 7805 based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118.  

In this case, the medical evidence of record is in fact 
negative for any evidence of scarring at the reported site of 
the puncture wound.  Thus, there is no evidence of poor 
nourishment or repeated ulcerations to warrant a 10 percent 
rating under Code 7803.  Similarly, because no scarring is 
visible, there is no objective evidence of tenderness or pain 
at the scar site to warrant a 10 percent evaluation under 
Code 7804.  Accordingly, the Board finds that the disability 
is best rated under Code 7805.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  However, there is no evidence 
that whatever scar might exist affects the function of the 
right wrist.  In fact, the current physical examinations of 
the wrist have been essentially normal.  Moreover, no defects 
found have been attributed to any scar.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for a right 
wrist scar.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.118, Code 7805.  

Secondary Service Connection for Right CTS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

VA medical evidence dated in 1988 suggested that the 
veteran's wrist disorder could possibly be the result of scar 
tissue from the reported in-service injury.  However, 
subsequent VA examiners in orthopedics and neurology, who 
reviewed all the evidence of record in conjunction with their 
individual examinations, affirmatively concluded that there 
was no causal or aggravating relationship between the 
service-connected right wrist scar and the CTS or any other 
right wrist disorder.  The Board finds the VA examiners' 
opinions, based on a comprehensive review of the record, to 
be persuasive.  In addition, the Board acknowledges that Dr. 
Kessler found it reasonable for the veteran to have right 
wrist discomfort if, in fact, there was pencil lead retained 
in the wrist.  However, subsequent medical evidence showed 
that no lead was discovered.  Therefore, the Board finds that 
the preponderance of the evidence is against entitlement to 
secondary service connection for right CTS and postoperative 
residuals.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.310.  


ORDER

Entitlement to a compensable disability rating for a right 
wrist scar is denied.  

Entitlement to service connection for right CTS and 
postoperative residuals, claimed as secondary to the service-
connected right wrist scar, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

